DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment filed on 08/18/2021.
Claims 1, 2, 4-6, 11, 12, 14-16 and 19 have been amended via Applicant’s amendment.
Claim 21 is newly added via Applicant’s amendment.
Claims 1-21 are pending.
Claims 1 and 11 are independent claims.
Claims 1-21 are allowed.
Terminal disclaimer has been filed and approved to obviate double patenting rejection.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “identify a resource pool from the plurality of resource pools based on optimization of resource grants for the plurality of resource pools based on using each of the plurality of resource pools with the entity; and send a resource pool notification to the user computer system of the user before the user enters into an interaction with the entity, wherein sending the resource pool notification to the user computer system of the user comprises changing an interface on a display of the user computer system to provide a resource status indicator, and wherein the resource status indicator comprises one or more resource pools, one or more resource grants for the one or more resource pools for the interaction with the entity at the user location, and an indication if the one or more resource pools are active” as recited in independent claims 1, 17 and 20. 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-15 and 17-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


September 22, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196